Citation Nr: 1529270	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the Veteran's surviving child for purposes of establishing basic eligibility for Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) and death pension benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The appellant was born in November 1944 and purports to be the surviving child of an alleged Veteran who died in 1943.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision letter rendered by the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant requested to appear at the RO for a hearing before a Veterans Law Judge.  The hearing was scheduled for June 2015, but according to the Veterans Appeals Control and Locator System (VACOLS), the appellant failed, without good cause shown, to report to the hearing.  Her request is therefore deemed withdrawn.  


FINDINGS OF FACT

1.  The appellant was born in November 1944 and attained the age of 18 in November 1962; she filed her claim for death benefits in August 2012 at age 67.  She is the daughter of the individual upon whose claimed service VA death benefits are sought.

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.  

3.  The Appellant is not a surviving child as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.

4.  The record does not show that the individual upon whose claimed service VA death benefits are sought was entitled to periodic monetary benefits at death based upon existing ratings or decisions or that he had a claim pending before VA. 

CONCLUSIONS OF LAW

1.  The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).

2.  The criteria for establishing basic entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In August 2012, October 2012, and December 2012, the Agency of Original Jurisdiction (AOJ) notified the appellant that her claim form was incomplete because she did not provide the specific dates of the individual's service.  In response, the appellant submitted a baptismal certificate showing that she was born in November 1944 and is the daughter of alleged Veteran.  She notified the AOJ that she could not provide a death certificate because her father died in the line of duty in 1943.  

In January 2013 correspondence, the AOJ notified the appellant that her claim for DIC, nonservice-connected death pension, and accrued benefits was denied.  The letter notified the appellant that she had no legal entitlement to those benefits because she did not meet the definition of a "child" or "helpless child."

The letter advised that VA recognized the Veteran's biological children, adoptive children, and stepchildren as dependents; however, these children must be unmarried and:  (1) Under age 18; or, (2) At least 18 but under 23 and pursuing an approved course of education; or (3) Of any age if they became permanently unable to support themselves by reason for mental or physical incapacity before reaching age 18.  

With regard to the duty to assist, VA has made reasonable efforts to request necessary information in order to obtain relevant records and evidence; however, the appellant has not asserted or provided information showing that she was incapable of self-support by reason of mental or physical incapacity before age 18.  As a result, a VA examination or opinion is not warranted.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the appeal adjudicated herein.

The appellant seeks entitlement to death benefits as a surviving child.  The appellant asserts that her father is a veteran because he died in the line of duty in 1943.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces in the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b)-(d) (2014). 

Where a veteran dies in service, from a service-connected, or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. 
§ § 1310, 1312, 1316 (West 2014).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b) (West 2014). 

For VA purposes, a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution, and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2014). 

The individual upon whose service the benefits at issue are sought, allegedly died in the line of duty in 1943.  Even if the Board were to concede that the individual is a Veteran for purposes of VA benefits, the appellant cannot legally be considered the child for VA purposes.  Accordingly, the matter of whether the individual had recognized or qualifying service need not be decided by the Board. 

In August 2012, the appellant filed a claim for VA death benefits.  She submitted a baptismal certificate showing that she was born in November 1944.  Therefore, she was 67 years old when she applied for VA benefits, and she exceeded the maximum allowable age for recognition as a child of a veteran, regardless of her marital status or if she was pursuing a course of instruction. 

The only other way of establishing "child of a veteran" status for entitlement to VA benefits purposes under governing law is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18. 

Here, it is neither shown, nor ever alleged, that, prior to turning 18 years old, the appellant was permanently incapable of self-support.

The Board acknowledges the appellant's contention that she is entitled to VA death benefits based on the individual's military service and her status as a surviving child.  However, due to her age when she filed her application for benefits, and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  Moreover, the record does not show that the individual upon whose claimed service VA death benefits are sought was entitled to periodic monetary benefits at death based upon existing ratings or decisions or that he had a claim pending before VA.

Where, the law, and not the facts, is dispositive, the claim is denied for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Recognition of the appellant as a child or an adult helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.  

As the appellant has no legal entitlement to accrued benefits, the claim is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


